Case 2:20-cv-00101-LEW Document 24 Filed 09/02/20 Page 1 of 3             PageID #: 372



                         UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE


WILMINGTON SAVINGS FUND                  )
SOCIETY, FSB, d/b/a CHRISTIANA           )
TRUST, TRUSTEE for CARLSBAD              )
FUNDING MORTGAGE TRUST,                  )
                                         )
             Plaintiff                   )
                                         )
      v.                                 )            No. 2:20-cv-00101-LEW
                                         )
KAREN M. BROUSSEAU, Personal             )
Representative of the ESTATE OF          )
SUSANNE B. BROUSSEAU,                    )
                                         )
             Defendant                   )
                                         )
FEDERAL DEPOSIT INSURANCE                )
CORPORATION, Receiver for                )
FIRST NATIONAL BANK OF                   )
ARIZONA,                                 )
                                         )
             Party-in-Interest           )


                                        ORDER

      This civil action began when Christiana Trust filed a complaint for foreclosure two

months after it assigned the Defendant’s mortgage note to U.S. Bank National Association

as Trustee for the RMAC TRUST, SERIES 2016-CTT. Given that Christiana Trust lacked

standing to foreclose the mortgage note, Defendant Karen Brousseau, Personal

Representative of the Estate of Susanne Brousseau, filed a motion to dismiss the case and

for an award of attorney fees. Motion to Dismiss and for Award of Attorney Fees (ECF
Case 2:20-cv-00101-LEW Document 24 Filed 09/02/20 Page 2 of 3                   PageID #: 373



No. 11). Christiana Trust filed a motion to amend, seeking to substitute the party that

currently holds the mortgage note. Motion for Leave to Amend (ECF No. 16).

       Pursuant to Rule 17: “The Court may not dismiss an action for failure to prosecute

in the name of the real party in interest until, after an objection, a reasonable time has been

allowed for the real party in interest to ratify, join, or be substituted into the action.” Fed.

R. Civ. P. 17(a)(3). According to the proposed amended complaint, filed on behalf of

Christiana Trust, the real party in interest is U.S. Bank National Association as Trustee for

the RMAC TRUST, SERIES 2016-CTT. Am. Compl. (ECF No. 16-1). The proposed

amended complaint is signed by counsel, as attorney for U.S. Bank National Association.

Although U.S. Bank National Association did not file a motion to join or substitute, I

granted the motion to amend because the proposed amended complaint was signed by

counsel for U.S. Bank. Of course, it would have been better practice for U.S. Bank to file

a motion to join or substitute, but the presentation of a signed pleading on its behalf is

adequate, in my view, on Rule 1 grounds alone.

       Because the new pleading removes Wilmington from the case, Defendant’s Motion

to Dismiss Wilmington’s foreclosure claim is GRANTED. Karen Brousseau requests an

award of attorney fees pursuant to 14 M.R.S. § 6101, which reads: “If the mortgagee does

not prevail, or upon evidence that the action was not brought in good faith, the court may

order the mortgagee to pay the mortgagor’s reasonable court costs and attorney’s fees

incurred in defending against the foreclosure or any proceeding within the foreclosure

action ….” Christiana Trust not only failed to prevail on its contention that it had the right

to foreclose, but failed in the most fundamental sense, being unable to show that it held the

                                                                                               2
Case 2:20-cv-00101-LEW Document 24 Filed 09/02/20 Page 3 of 3              PageID #: 374



mortgage note. Considering the circumstances, I find Plaintiff is entitled to an award

pursuant to section 6101, and that ample opportunity remains, see D. Me. Loc. R. 54.2, for

Defendant to substantiate the fee request. However, because the motion now before me

does not contain the evidence required to substantiate the award, the pending request for

attorney fees is denied without prejudice. See D. Me. Loc. R. 7(a) (“Any affidavits and

other documents setting forth or evidencing facts on which the motion is based must be

filed with the motion.”).

       Defendant’s Motion to Dismiss Wilmington’s claim is GRANTED. Defendant’s

Motion for Award of Attorney Fees is DENIED WITHOUT PREJUDICE. The matter

will proceed on the amended complaint with U.S. Bank National Association as the named

Plaintiff.

       SO ORDERED.

       Dated this 2nd day of September, 2020.

                                          /s/ Lance E. Walker
                                         UNITED STATES DISTRICT JUDGE




                                                                                         3
